EXHIBIT SEPARATION AGREEMENT This SEPARATION AGREEMENT (the “Agreement”) is entered into as of the date signed by the second party hereto between RobertM. Amen (the “Employee”), and International Flavors& Fragrances Inc., a New York corporation (the “Company”). WITNESSETH WHEREAS, the Employee was employed by the Company as Chief Executive Officer and served as the Company’s Chairman of the Board of Directors; and WHEREAS, the Employee’s employment with the Company and service as a director terminated on September 30, 2009 (the “Separation Date”); NOW, THEREFORE, in consideration of the mutual promises contained in this Agreement, the Employee and the Company agree as follows: 1. Termination of Employment Relationship; Resignation of Officerships and Directorships.On the Separation Date the Employee’s employment with the Company and all of its affiliates terminated, and the Employee resigned from his service as Chairman of the Board of the Company and as a director of the Company and all of its affiliates. 2. Consideration to the Employee.The Company shall make the following payments and provide the following additional benefits and consideration to the Employee, subject to the Employee complying with Sections3, 4, 6 and 7 hereof: (a) Salary through the Separation Date.Through and including the Separation Date, the Employee was paid his current base salary of $41,666.67 per semi-monthly pay period ($1,000,000 per year). (b) Incentive Compensation.The Employee shall be entitled to his annual incentive compensation award in respect of 2009 under the Company’s Annual Incentive Plan (“AIP”), subject to achievement of the applicable performance objectives; provided, however, the 2009 AIP award shall be determined for the Employee as a percentage of his 2009 AIP target on the same basis as if he had been employed during all of 2009 (and without the Board exercising any negative discretion with respect to his award), and his 2009 AIP award shall be prorated to reflect the time that the Employee served in 2009 through the Separation Date (i.e., 75% of the 2009 AIP award).Any earned 2009 AIP award shall be paid to the Employee in 2010 at the same time as incentive compensation awards under the AIP are paid to employees of the Company generally.The Employee shall also be entitled to receive, subject to achievement of the applicable performance objectives, a percentage of his awards under the Company’s Long-Term Incentive Plan (“LTIP”) in accordance with the following chart: 2007-2009 Cycle Performance Period Proration % Segment 1:1/1/07 – 12/31/07 100.00% Segment 2:1/1/08 – 12/31/08 100.00% Segment 3:1/1/09 – 12/31/09 75.00% Segment 4:1/1/07 – 12/31/09 91.67% 2008-2010 Cycle Performance Period Proration % Segment 1:1/1/08 – 12/31/08 100.00% Segment 2:1/1/09 – 12/31/09 75.00% Segment 3:1/1/10 – 12/31/10 0.00% Segment 4:1/1/08 – 12/31/10 58.33% 2009-2011 Cycle Performance Period Proration % Segment 1:1/1/09 – 12/31/09 75.00% Segment 2:1/1/10 – 12/31/10 0.00% Segment 3:1/1/11 – 12/31/11 0.00% Segment 4:1/1/09 – 12/31/11 25.00% Any earned 2007–2009, 2008–2010 and 2009–2011 performance cycle awards under the LTIP shall be paid to the Employee in 2010, 2011 and 2012, respectively, at the same times as awards under such cycles of the LTIP are paid to other participants in such LTIP cycles.The Employee shall not be entitled to any other incentive compensation, whether under the AIP, LTIP or any other plans or programs, in respect of any other year. (c) Severance
